                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

QUIYDAR MUHAMMAD,                             )
                                              )
                       Petitioner,            )
                                              )
               v.                             )       Case No. 1:19-cv-160-SPB-RAL
                                              )
SUZANNE C. MACK,                              )
                                              )
                       Respondent.            )

                                     MEMORANDUM ORDER

       The petition for a writ of habeas corpus in this case was received by the Clerk of Court on

May 30, 2019 and was referred to United States Magistrate Judge Richard A. Lanzillo, for report

and recommendation in accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and

Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges. ECF No. 1.

       On June 11, 2019, Magistrate Judge Lanzillo issued a Report and Recommendation in

which he opined that the within petition should be dismissed for lack of jurisdiction. ECF No. 6.

The Magistrate Judge reasoned that the Petitioner is not in custody for purposes of obtaining

federal habeas corpus relief, he has not exhausted his claims in state court, and his claims are

barred from consideration in this Court pursuant to the Younger abstention doctrine. Id.; see

Younger v. Harris, 401 U.S. 37, 43-44 (1971).

       Petitioner has since filed numerous documents variously styled as “Judicial Cognizance

of Respondent’s Constitutional Oath of Office,” ECF N. 7, “Sua Sponte Opposition and Vacation

to Report and Recommendation,” ECF No. 8, “Judicial Cognizance of Exhibits in Support of Sua

Sponte Opposition and Vacation of Reply and Recommendation,” ECF No. 9, and Judicial

Cognizance Sua Sponte of Special Appearance to Challenge Jurisdiction of Persons (Personal




                                                  1
Jurisdiction) and Jurisdiction of Subject-Matter, ECF No. 10. The undersigned has construed

these filings collectively as objections to the Report and Recommendation.

       After de novo review of the petition and documents in the case, together with the Report

and Recommendation and Petitioners’ various filings in relation thereto, the following order is

entered:


       AND NOW, this 11th day of July, 2019, IT IS ORDERED that the within petition for a

writ of habeas corpus shall be, and hereby is, DISMISSED for lack of jurisdiction.

       IT IS FURTHER ORDERED that the Report and Recommendation of Magistrate Judge

Lanzillo, issued on June 11, 2019, ECF No. [6], is hereby adopted as the opinion of this Court.

       As there are no further matters pending before the Court relative to the instant petition,

the Clerk is directed to mark this case “CLOSED.”



                                                     _____________________________
                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge

cm:    Quiydaar Muhammad
       1847 Linwood Avenue
       Erie, PA 16510

       The Honorable Richard A. Lanzillo (via CM/ECF)




                                                 2
